Exhibit 10.1

LEASE AGREEMENT

 

This Lease Agreement (the “Lease”) is entered into as of this 31st day of
December, 2014, by and between 66 South Hanford Street  Limited Partnership, a
Washington limited partnership (“Landlord”) and Jones Soda Co., a Washington
corporation (“Tenant”).

1.LEASE SUMMARY AND EXHIBITS.

1.1.Leased Premises.  The leased premises (“Premises”) consists of an agreed
area of 6,488 rentable square feet of storage, warehouse and related office
space, plus common areas as outlined on the floor plan attached hereto as
Exhibit A (“Floor Plan”) and incorporated herein by this reference, located on
the real property legally described on the attached Exhibit B and incorporated
herein by this reference, and is commonly known as 66 S. Hanford Street,
Seattle, Washington 98134.  The Premises does not include the real property
beneath the Premises or structural elements of the building in which the
Premises is located (“Building”).  The Building, the real property upon which it
is situated, all other improvements located on such land, and all common areas
appurtenant to the Building are referred to herein as the “Property.” 

Tenant understands and acknowledges that the Premises is located in an
industrial area subject to potential nuisances, such as, by way of illustration
only, excessive noise, dust and pungent odors.  Tenant represents and warrants
that its intended use is consistent with the location of the Premises and such
potential nuisances.

1.2.Lease Commencement Date.  The Lease shall commence on the date of
Substantial Completion of Landlord Improvements (as defined in Exhibit C), which
Landlord and Tenant estimate will be March 1, 2015 (“Estimated Commencement
Date”).

1.3.Lease Expiration Date.  The Lease shall expire at 11:59 p.m. or 60 months
following the Commencement Date (the “Expiration Date”), which is estimated to
be February 28, 2020.

1.4.Lease Option Terms.    Tenant may extend this Lease for additional (1) one
year terms as provided in Section 3.4.

1.5.Monthly Base Rent.  The base monthly rent (“Monthly Base Rent”) shall be as
follows:

 

 

 

 

Months of Lease Term

Rate PSF

Monthly Base Rent

00-01

$0.00

$0.00

02-24

$1.25

$8,110.00

25-36

$1.29

$8,369.52

37-48

$1.33

$8,629.04



 

--------------------------------------------------------------------------------

 

49-60

$1.37

$8,888.56

Rent shall be payable at Landlord’s address shown in Section 1.10 below, or such
other place designated in writing by Landlord.

1.6.Prepaid Rent.  Upon execution of this Lease, Tenant shall deliver to
Landlord the first payment of Monthly Base Rent, which is for the second month’s
Monthly Base Rent in the amount of $8,110.00.

1.7.Estimated Additional Rent.  The Additional Rent estimate for the first year
of the Term is approximately $0.44 per rentable square foot, plus a 5%
management fee as provided in Article 4.

1.8.Security Deposit.  Upon execution of this Lease, Tenant shall deliver to
Landlord a security deposit in the amount of $8,110.00 (“Security Deposit”).

1.9.Permitted Uses.  The Premises shall be used only for warehouse and storage
and related office support and for no other purpose without the prior written
consent of Landlord.

1.10.Notice and Payment Addresses.

Landlord:

American Life, Inc.

 

270 S. Hanford St. Suite 100

 

Seattle,  WA    98134

 

Telephone: 206-381-3375

 

Fax:  206-381-3376

Tenant:

Jones Soda Co.

 

66 S. Hanford St Suite 150

 

Seattle, WA 98134

 

Telephone:  206 448-8100

 

Fax: 206 448-8514

 

e-mail: Jennifer Cue jencue@jonessoda.com

1.11.Tenant’s Pro Rata Share.  Landlord and Tenant agree that Tenant’s pro rata
share is 17.21% (“Tenant’s Pro Rata Share”), based on the total square footage
of the Building, which is 37,705 square feet. 

1.12.Landlord Improvements.  Landlord agrees to pay all costs incurred in
connection with the Landlord Improvements per the buildout schedule and budget
estimate attached as Exhibit C and Exhibit C-1 thereto.

1.13.Space Planning Allowance. Intentionally Deleted.





 

--------------------------------------------------------------------------------

 

1.14.Exhibits.

 

 

Exhibit A

Floor Plan

Exhibit B

Legal Description

Exhibit C

Landlord Improvements

Exhibit C-1

Tenant Approved Plans and Specifications of Landlord Improvements

Exhibit D

Affidavit

2.AGREEMENT TO LEASE PREMISES.  Landlord hereby agrees to lease to Tenant, and
Tenant hereby agrees to lease from Landlord the Premises “as is” and upon the
terms and conditions set forth herein.

3.TERM AND CONDITION OF PREMISES.

3.1.Term.  The Lease shall commence on the Commencement Date set forth in
Section 1.2 and shall expire on the Expiration Date set forth in Section 1.3,
 unless the Lease is sooner terminated as provided herein (“Term”).  The Lease
Term may be extended as set forth in Section 3.4.  References herein to “Term”
shall also include the Option Term if the Option set forth below is exercised.

3.2.Possession and Deliver Date.  Tenant shall be entitled to enter the Premises
at any time after the Effective Date (the “Early Delivery Date”) for supervision
and coordination of the construction of the Landlord Improvements, planning,
measurement, construction of improvements, cabling, and installation of
furniture, fixtures, inventory and equipment (“Tenant’s Early Occupancy”);
provided that Tenant does not thereby interfere with the completion of
Landlord’s construction of the Landlord Improvements as a result of Tenant’s
Early Occupancy.  All provisions of this Sublease shall be applicable during
Tenant’s Early Occupancy except for Tenant’s payment of Monthly Base Rent, and
the payment of Additional Rent.

The Estimated Commencement Date set forth in Section 1.2 of this Lease
represents an estimate of the actual Commencement Date.  The Commencement Date
shall be the date that Landlord delivers written notice to Tenant of the
Substantial Completion (defined in Exhibit C) of the Landlord Improvements.  If
the Commencement Date is later than the Estimated Commencement Date, this Lease
shall not be void or voidable.    If the Commencement Date has not occurred by
the  Estimated Commencement Date for reasons other than Tenant Delays or Changes
(each as defined in Exhibit C) or a Force Majeure Delay (defined below), then
Tenant shall be entitled to one (1) day of free Monthly Base Rent for every one
(1) day after the Estimated Commencement Date until the Commencement Date has
occurred, which free Monthly Base Rent shall be applied against the most
immediate calendar months of the Term for which Monthly Base Rent is actually
payable (i.e. months that do not have $0.00 Base Rent).  For purposes of this
Lease, the term "Force Majeure Delays" means any actual delay in the completion
of construction of the Landlord Improvements to the extent resulting from any of
the following (i) any act of God, fire or other casualty, or (ii) the failure of
a governmental entity to issue any applicable permit or approval for the



 

--------------------------------------------------------------------------------

 

construction of the Landlord Improvements provided Landlord uses commercially
reasonable efforts to timely obtain such permits and approvals.

3.3.    Condition of Premises.  Landlord makes no representations or warranties
to Tenant regarding the condition of the Premises, including the structural
condition of the Premises or the condition of mechanical, electrical, and other
systems on or serving the Premises or the Building, except as it relates to the
Landlord Improvements, for which the Landlord represents complies with all
applicable laws and will be installed in full functionality, free and clear of
any material defects.  By signing this Lease, Tenant acknowledges that it has
had adequate opportunity to investigate the Premises and the Building,
acknowledges responsibility for making any corrections, alterations and repairs
to the Premises, and acknowledges that the time needed to complete any such
items shall not delay the Commencement Date.

3.4.Option to Renew.  Provided Tenant complies with the terms and conditions of
this Lease, Tenant may extend this Lease for additional one (1) year terms
(“Option Term”) on the same terms and conditions set forth herein except that
the Monthly Base Rent for the first year of the Option Term shall be adjusted to
Fair Market Value, but shall not be less than the Monthly Base Rent for the last
year of the Lease Term, and each year thereafter during the Option Term the
Monthly Base Rent shall increase by no more than three percent (3%).    Tenant
must give Landlord no less than hundred and twenty (120) days written notice of
its intent to exercise the Option Term.  Landlord and Tenant must agree to
Monthly Base Rent for the Option Term within thirty (30) days of receipt of
Tenant’s renewal notice. “Fair Market Value” means the prevailing market rate
for comparable buildings in the vicinity of the Building for gross rent (i.e.,
inclusive of operating expenses and taxes, but excluding electricity) for
warehouse and storage and related office space (like that existing in the
Premises on the date on which the Fair Market Value is being calculated) taking
into account the size of the space and the length of the term of the Lease with
respect to such space.  In the event Landlord and Tenant fail to reach an
agreement on Fair Market Value within such thirty (30) day period, then the Fair
Market Value that will be used in computing Monthly Base Rent shall be
determined as follows: Within five (5) days after the expiration of the thirty
(30) day period described above, Landlord and Tenant shall each select an
appraiser with at least ten (10) years’ experience in the market in which the
Building is located.  If the two appraisers are unable to agree within ten (10)
days after their selection, they shall select a similarly qualified third
appraiser (the “Neutral Appraiser”).  Within twenty (20) days after selection of
the Neutral Appraiser, the three appraisers shall simultaneously exchange
determinations of the Fair Market Value.  If the lowest appraisal is not less
than ninety percent (90%) of the highest appraisal, then the three appraisals
shall be averaged and the result shall be the Fair Market Value.  If the lowest
appraisal is less than ninety percent (90%) of the highest appraisal, then the
Fair Market Value shall be deemed the rate set forth in the appraisal submitted
by an appraiser appointed by a party that is closest in dollar amount to the
appraisal submitted by the Neutral Appraiser.  If the Fair Market Value has not
been determined on or before the first month of the Option Term,  Tenant shall
begin paying Monthly Base Rent at the rate Tenant is paying for the Premises,
and Tenant and Landlord shall make any necessary adjusting payments when



 

--------------------------------------------------------------------------------

 

the Fair Market Value is determined.  Each party shall pay the cost of its own
appraiser and the parties shall share the cost of the Neutral Appraiser
equally. 

3.5.Option to  Terminate.  Intentionally deleted.

4.RENT.     All Rent (as defined in Section 4.4, below) payments shall be made
without any prior demand and therefore without deduction or offset to the
Landlord at the address set forth in Section 1.10.    In addition, Landlord may,
in its discretion, require Tenant to provide it with the information and
authorization necessary to establish a periodic electronic funds transfer for
payment of all Rent due hereunder.

4.1.Payment of Monthly Base Rent.  Tenant agrees to pay the Monthly Base Rent
for the Premises on or before the first day of each calendar month.  Tenant
shall pay Landlord second month’s Monthly Base Rent plus the Security Deposit
when Tenant executes the Lease. The Monthly Base Rent shall be paid to the
Landlord at such place as Landlord may from time to time designate in writing.

4.2.Additional Rent.

(a) Real Property Taxes.  Tenant shall pay Landlord as Additional Rent (as
defined in Section 4.2(d), below), in the manner described below, an amount
equal to Tenant's Pro Rata Share of Real Property Taxes, defined below, payable
by Landlord for the Property in any full or partial calendar year.  "Real
Property Taxes" shall mean real and personal property taxes, assessments,
including omit tax, and other governmental impositions and charges of every kind
and nature, now or hereafter imposed, including surcharges with respect thereto
and interest thereon, if Landlord, at its sole option, elects to amortize
assessments over a period exceeding one year, which may during the Term of this
Lease be levied, assessed, imposed, or otherwise become due and payable with
respect to the Property, including the Landlord Improvements, and the Real
Property Taxes and all improvements, fixtures, and equipment thereon, or the
use, occupancy or possession thereof; taxes on Property of Tenant which have not
been paid by Tenant directly to the taxing authority; any taxes levied or
assessed upon or measured by the Premises, the Building, or the Property, or any
amounts received by Landlord in connection therewith or hereunder, but not
including any federal or state net income, estate, or inheritance tax imposed
upon the Landlord, all determined with respect to the period for which such
taxes are (or would have been if timely levied) due and payable; and any taxes
levied or assessed in lieu of, or as a substitute for, the foregoing in whole or
part. Notwithstanding the foregoing, in the event rental income becomes subject
to Washington business and occupation tax, such business and occupation tax
shall be subject to this Section 4.2(a).

(b) Operating Expenses.  Tenant shall pay Landlord as Additional Rent, in the
manner described below, an amount equal to Tenant's Pro Rata Share of the
Property’s Operating Expenses, defined below, payable by Landlord in any full or
partial calendar year.  "Operating Expenses" shall mean all expenses paid or
incurred by Landlord for maintaining, operating and repairing the Property and
the personal property used in conjunction therewith, including, without
limitation, the costs



 

--------------------------------------------------------------------------------

 

of utility and other services not paid separately by Tenant, services of
independent contractors, compensation, including employment taxes and fringe
benefits, of only employees, or contractors who perform duties in connection
with the operation, maintenance and repair of the Property and its equipment,
insurance premiums, licenses, permits and inspection fees, commercially
reasonable management fees of five percent (5%) of Monthly Base Rent (for
example, $405.50 for months 02-14, which is 5% of $8,110.00, subject to increase
each year thereafter in accordance with the Monthly Base Rent), commercially
reasonable legal and accounting expenses, amortization of capital improvements
that Landlord reasonably anticipates will improve the operating efficiency of
the Property, but the amortization expense shall not exceed reasonably expected
savings in operating costs resulting from such capital improvements, and any
other expense or charge, which in accordance with generally accepted accounting
principles and management practices would be considered an expense of
maintaining, operating or repairing the Property, but excluding costs of any
special services rendered to individual tenants, including Tenant, for which a
special charge is made and any capitalizable leasehold improvements in
accordance with generally accepted accounting principles, except to the extent
expressly stated in this section 4.2(b). For clarification, Operating Expenses
are separate from the Common Area Maintenance Expenses described below in
Section 4.2(c).

(c) Common Area Maintenance Expenses.  Tenant shall pay Landlord as Additional
Rent, in the manner described below, an amount equal to Tenant's Pro Rata Share
of the Common Area Maintenance Expenses, defined below, for the Property
incurred or payable by Landlord for the development in any partial or full
calendar year.  The terms "Common Area Maintenance Expenses" shall mean all
expenses paid or incurred by Landlord for maintaining, operating and repairing
the common areas of the Property, including, without limitation, streets,
parking areas, landscaping (“Common Areas”), including costs of obtaining
services and products for maintaining, operating and repairing such Common Areas
and the personal property used in conjunction therewith, services of independent
contractors compensation, including employment taxes and fringe benefits, of all
persons who perform duties in connection with the operating, insurance premiums,
personal property taxes, licenses, seasonal decorations, activities and events,
permits and inspection fees, legal and accounting expenses, administrative and
office expenses, amortization of capital improvements that Landlord reasonably
anticipates will improve the operating efficiency of the Property, but such
amortization expenses shall not exceed reasonably expected savings in operating
costs resulting from such capital improvements, and any other expense or charge
described, which in accordance with generally accepted accounting and management
practices would be considered an expense of maintaining, operating or repairing
the Common Areas of the Property, but excluding costs of any special services
rendered to individual tenants, including Tenant, for which a special charge is
made and any capitalizable leasehold improvements in accordance with generally
accepted accounting principles, except to the extent expressly stated in this
section 4.2(c).   In no event shall any such charges, modifications or
alterations to the Common Areas increase Tenant’s Pro Rata Share as specified in
Section 1.11.  Landlord acknowledges that Tenant’s acceptance of the Lease is
based on the condition and location of the parking, loading, private yard and
Common Areas of the Property and Premises as of the Commencement



 

--------------------------------------------------------------------------------

 

Date herein.  Landlord shall, at all times, act in good faith and with due
diligence to minimize interruption, reduction or discontinuation as to not
unreasonably interfere with the ordinary conduct of Tenant’s business operations
in the Premises. For clarification, Common Area Maintenance Expenses are
separate from the Operating Expenses defined in Section 4.2(b) above.

(d) Manner of Payment.  Tenant's Pro Rata Share of Real Property Taxes,
Operating Expenses, and Common Area Maintenance Expenses, sometimes collectively
referred to herein as "Additional Rent":

(1) Landlord may reasonably estimate in advance the amounts Tenant shall owe for
Additional Rent for any full or partial calendar year of the Term.  Tenant shall
pay such estimated amounts of Additional Rent, on a monthly basis, on or before
the first day of each such calendar month.  Such estimate may be reasonably
adjusted from time to time by Landlord.  The estimate for the first year of the
Term is approximately $0.44 per square foot, plus a commercially
reasonable management fee of five percent (5%) of Monthly Base Rent (for
example, $405.50 for months 02-14, which is 5% of $8,110.00, subject to increase
each year thereafter in accordance with the Monthly Base Rent).

(2) Within ninety (90) days after the end of each calendar year, or as soon
thereafter as practicable, Landlord shall provide a statement (the "Statement")
to Tenant showing:  (a) the amount of actual Additional Rent for such calendar
year, with a listing of amounts for major categories of Operating Expenses and
Common Area Maintenance Expenses, (b) any amount paid by Tenant toward such
Additional Rent during such calendar year on an estimated basis, and (c) any
revised estimate of Tenant's obligations for Additional Rent for the current
calendar year.

(3) If the Statement shows that Tenant's estimated payments were less than
Tenant's actual obligations for Additional Rent for such year, Tenant shall pay
the difference.  If the Statement shows an increase in Tenant's estimated
payments for the current calendar year, Tenant shall pay the difference between
the new and former estimates, for the period from January 1 of the current
calendar year through the month in which the Statement is sent.  Tenant shall
make such payments within thirty (30) days after Landlord sends the Statement.

(4) If the Statement shows that Tenant's estimated payments exceeded Tenant's
actual obligations for Additional Rent, Tenant shall receive a credit for the
difference against payments of Rent next due.  If the Term shall have expired
and no further Rent shall be due, Tenant shall receive a refund of such
difference, within thirty (30) days after Landlord sends the Statement.

(5) So long as Tenant's obligations hereunder are not materially adversely
affected thereby, Landlord reserves the right to reasonably change, from time to
time, the manner or timing of the foregoing payments.  In lieu of providing one
(1) Statement covering Real Property Taxes, Operating Expenses, and Common Area
Maintenance Expenses, Landlord may provide separate statements, at the same or



 

--------------------------------------------------------------------------------

 

different times. No delay by Landlord in providing the Statement, or separate
statements, shall be deemed a default by Landlord or a waiver of Landlord's
right to require payment of Tenant's obligations for actual or estimated Real
Property Taxes, Operating Expenses, or Common Area Maintenance Expenses.

(e) Proration.  If the Term commences other than on January 1, or ends other
than on December 31, Tenant's obligations to pay estimated and actual amounts
towards Additional Rent for such first or final calendar year shall be prorated
to reflect the portion of such years included in the Term.  Such proration shall
be made by multiplying the total estimated or actual, as the case may be,
Additional Rent, for such calendar years by a fraction, the numerator of which
shall be the number of days of the Term during such calendar year, and the
denominator of which shall be 365.  Other amounts payable or to be expended
pursuant to this Lease on an annual or quarterly basis shall be similarly
prorated.

(f) Landlord's Records.  The determination of Additional Rent shall be made by
Landlord.  Landlord or its agents shall keep records in reasonable detail
showing all expenditures made or items enumerated above, which records shall be
available for inspection by Tenant at its cost at any reasonable time on
reasonable notice.

4.3.Additional Rent.    If Tenant fails to pay when due Rent or other amounts or
charges which Tenant is obligated to pay under the terms of this Lease, the
unpaid amounts shall bear interest at the maximum rate then allowed by
law.  Tenant acknowledges that the late payment of any installment of Monthly
Base Rent will cause Landlord to lose the use of that money and incur costs and
expenses not contemplated under this Lease, including without limitation,
administrative and collection costs and processing and accounting expenses, the
exact amount of which is extremely difficult to ascertain.  Therefore, in
addition to interest, if any such installment is not received by Landlord within
ten (10) days from the date it is due, Tenant shall pay Landlord a late charge
equal to ten percent (10%) of such installment.  Landlord and Tenant agree that
this late charge represents a reasonable estimate of such costs and expenses and
is fair compensation to Landlord for the loss suffered from such nonpayment by
Tenant.  Acceptance of any interest or late charge shall not constitute a waiver
of Tenant’s default with respect to such nonpayment by Tenant nor prevent
Landlord from exercising any other rights or remedies available to Landlord
under this Lease.

4.4.Rent and Other Charges.  Monthly Base Rent, Additional Rent, and any other
amounts which Tenant is or becomes obligated to pay Landlord under this Lease or
other agreement entered into in connection herewith, are sometimes herein
referred to collectively as "Rent" and all remedies applicable to the nonpayment
of Rent shall be applicable thereto.

5.SECURITY DEPOSIT.    Tenant agrees to deposit with Landlord the Security
Deposit set forth at Section 1.8 upon execution of this Lease, as security for
Tenant’s faithful performance of its obligations under this Lease.  Landlord and
Tenant agree that the Security Deposit may be commingled with funds of Landlord
and Landlord shall have no obligation or liability for payment of interest on
such deposit.  Tenant shall



 

--------------------------------------------------------------------------------

 

not mortgage, assign, transfer or encumber the Security Deposit without the
prior written consent of Landlord and any attempt by Tenant to do so shall be
void, without force or effect and shall not be binding upon Landlord.  If Tenant
fails to pay any Rent or other amount when due and payable under this Lease, or
fails to perform any of the terms hereof, Landlord may appropriate and apply or
use all or any portion of the Security Deposit for Rent payments or any other
amount then due and unpaid, for payment of any amount for which Landlord has
become obligated as a result of Tenant’s default or breach, and for any loss or
damage sustained by Landlord as a result of Tenant’s default or breach, and
Landlord may so apply or use this deposit without prejudice to any other remedy
Landlord may have by reason of Tenant’s default or breach. If Landlord so uses
any of the Security Deposit, Tenant shall within ten (10) days after written
demand therefore, restore the Security Deposit to the full amount originally
deposited; Tenant’s failure to do so shall constitute an act of default
hereunder and Landlord shall have the right to exercise any remedy provided for
in Section 21 hereof.  Within fifteen (15) days after the Term (or any extension
thereof) has expired or Tenant has vacated the Premises, whichever shall last
occur, and provided Tenant is not then in default on any of its obligations
hereunder, Landlord shall return the Security Deposit to Tenant, or, if Tenant
has assigned its interest under this Lease, to the last assignee of Tenant.  If
Landlord sells its interest in the Premises, Landlord may deliver this deposit
to the purchaser of Landlord’s interest and thereupon be relieved of any further
liability or obligation with respect to the Security Deposit.  

6.TENANT’S USE OF THE PREMISES.     Tenant shall use the Premises solely for the
purposes set forth in Tenant’s Use Clause in Section 1.9 (“Permitted
Uses”).  Tenant shall not use or occupy the Premises in violation of law or any
covenant, condition or restriction affecting the Building or the certificate of
occupancy issued for the Building, and shall, upon notice from Landlord,
immediately discontinue any use of the Premises which is declared by any
governmental authority having jurisdiction to be a violation of law or of
occupancy.  Tenant, at Tenant’s own cost and expense, shall comply with all
laws, ordinances, regulations, rules and/or any directions of any governmental
agencies or authorities having jurisdiction which shall, by reason of the nature
of Tenant’s use or occupancy of the Premises, impose any duty upon Tenant or
Landlord with respect to the Premises or its use or occupation.  A judgment of
any court of competent jurisdiction or the admission by Tenant in any action or
proceeding against Tenant that Tenant has violated any such laws, ordinances,
regulations, rules and/or directions in the use of the Premises shall be deemed
to be a conclusive determination of that fact as between Landlord and
Tenant.  Tenant shall not do or permit to be done anything which will invalidate
or increase the cost of any fire, extended coverage or other insurance policy
covering the Building and/or property located therein, and shall comply with all
rules, orders, regulations, requirements and recommendations of the Insurance
Services Office or any other organization performing a similar function.  Tenant
shall promptly upon demand reimburse Landlord for any additional premium charged
for such policy by reason of Tenant’s failure to comply with the provisions of
this Section 6.  Tenant shall not do or permit anything to be done in or about
the Premises which will in any way obstruct or interfere with the rights of
other tenants or occupants of the Building or injure or annoy them, or use or
allow the Premises to be used for any improper, immoral, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit



 

--------------------------------------------------------------------------------

 

any nuisance in, on or about the Premises.  Tenant shall not commit or suffer to
be committed any waste in or upon the Premises.

7.COMPLIANCE WITH LAWS.   Tenant shall not cause or permit the Premises to be
used in any way which violates any law, ordinance, or governmental regulation or
order.  Tenant shall be responsible for complying with all laws applicable to
the Premises solely as a result of Tenant’s particular use, such as
modifications required by the Americans With Disabilities Act as a result of
Tenant opening the Premises to the public as a place of public
accommodation.  If the enactment or enforcement of any law, ordinance,
regulation or code during the Lease Term requires any changes to the Premises
during the Lease Term, Tenant shall perform all such changes at its expense if
the changes are required due to the nature of Tenant’s activities at the
Premises, or to alterations that Tenant seeks to make to the Premises;
otherwise, Landlord shall perform all such changes at its expense. Landlord
shall not be in default of any of the terms of this Lease in the event Landlord
is unable to obtain a building permit to complete any improvements specified in
this Lease.

8.GUARANTY.  Intentionally deleted.

9.UTILITIES.   Landlord represents and warrants to Tenant that as of the
Commencement Date that electricity, water, sewer telephone and cable utilities
are available at the Premises. Tenant shall not be responsible for installing
and connecting utilities that are part of the Landlord Improvements. Tenant
shall determine whether the available capacity of such utilities will meet
Tenant’s needs.  Tenant shall directly pay for all water, sewer, gas,
janitorial, electricity, garbage removal, heat, telephone, and other utilities
and services used by Tenant on the Premises during the Term, whether or not such
services are billed directly to Tenant.  Tenant will also procure, or cause to
be procured, without cost to Landlord, all necessary permits, licenses or other
authorizations required for the lawful and proper installation, maintenance,
replacement, and removal on or from the Premises of wires, pipes, conduits,
tubes, and other equipment and appliances for use in supplying all utilities or
services to the Premises.  Landlord, upon request of Tenant, and at the sole
expense and liability of Tenant, shall join with Tenant in any application
required for obtaining or continuing such utilities or services.

10.TAXES.    Tenant shall pay all taxes, assessments, liens and license fees
(“Taxes”) levied, assessed or imposed by any authority having the direct or
indirect power to tax or assess any such liens, by reason of Tenant’s occupancy
of the Premises, and all Taxes on Tenant’s personal property located on the
Premises.  Landlord shall pay all Taxes with respect to the Building and the
Property, including any Taxes resulting from a reassessment of the Building and
the Property due to a change of ownership or otherwise, which shall be included
in the Operating Expenses as Additional Rent.

11.ALTERATIONS.  Tenant may make alterations, additions or improvements to the
Premises (“Alterations”) with the prior written consent of Landlord, which
consent shall not be unreasonably withheld.  The term “Alterations” shall not
include the installation of shelves, partitions, Tenant’s equipment and trade
fixtures which may be performed without damaging existing improvements or the
structural



 

--------------------------------------------------------------------------------

 

integrity of the Premises, and Landlord’s consent shall not be required for
Tenant’s installation of those items.  Tenant shall complete all Alterations at
Tenant’s expense in compliance with all applicable laws and in accordance with
plans and specifications approved by Landlord, which are not part of the
Landlord Improvements as referenced in Section 1.12.  Landlord shall be deemed
the owner of all Alterations and Landlord does not require Alterations to be
removed at the end of the Lease Term.  Tenant shall not remove all Alterations
at the end of the Lease Term.  Tenant shall immediately repair any damage to the
Premises caused by removal of Alterations. Notwithstanding the foregoing, in no
event shall Tenant be entitled to make any changes, alterations, or
modifications of structural portions or the exterior of the Building, including,
without limitation, anything which would affect window treatments, paint,
surface texture, awnings, light fixtures, or signage, without first obtaining
Landlord’s prior written consent, which may be withheld in Landlord’s sole and
absolute discretion.

12.REPAIRS AND MAINTENANCE.   Tenant shall, at its sole expense, maintain the
Premises in good condition and promptly make all repairs and replacements that
are nonstructural, necessary to keep the Premises in safe operating condition,
including all utilities within the confines of the Premises, bathrooms and other
systems serving the Premises, and glass and window damage, but excluding the
roof, foundation and exterior walls, which Landlord shall maintain in good
condition and repair at Landlord’s expense.  Tenant shall not disturb the
structural integrity of the Premises and shall promptly repair any damage or
injury done to the structural elements caused by Tenant or its employees,
agents, contractors or invitees.  Notwithstanding anything in this Section 12 to
the contrary, Tenant shall not be responsible for any repairs to the Premises
made necessary by the acts of Landlord or its agents, employees, contractors or
invitees therein.

Upon expiration or termination of the Lease Term, Tenant shall promptly and
peacefully surrender the Premises, together with all keys, to Landlord in as
good condition as when received by Tenant from Landlord or as thereafter
improved, reasonable wear and tear and insured casualty excepted.

13.ACCESS.   After reasonable notice from Landlord (except in cases of
emergency, where no notice is required) Tenant shall permit Landlord and its
agents and employees to enter the Premises at reasonable times for the purposes
of repair or inspection.  This Section 13 shall not impose any repair or other
obligation upon Landlord not expressly stated elsewhere in this Lease.  After
reasonable notice to Tenant, Landlord shall have the right to enter the Premises
for the purpose of showing the Premises to prospective purchasers or lenders at
any time, and to prospective tenants within one hundred eighty (180) days prior
to the expiration or sooner termination of the Lease Term.

14.SIGNAGE.  Tenant shall have the right to install signs on the Premises, for
which specifications are subject to Landlord’s prior written approval, which
consent shall not be unreasonably withheld.  Tenant shall install any approved
signage at Tenant’s sole expense and in compliance with all applicable
laws.  Tenant shall not damage or



 

--------------------------------------------------------------------------------

 

deface the Premises in installing or removing signage and shall repair any
injury or damage to the Premises caused by such installation or removal.

15.DESTRUCTION OR CONDEMNATION. 

15.1.Damage and Repair.  If the Premises are partially damaged but not rendered
untenantable, by fire or other insured casualty, then Landlord shall diligently
restore the Premises and this Lease shall not terminate.  The Premises shall not
be deemed untenantable if less than twenty-five percent (25%) of the Premises
are damaged.  Landlord shall have no obligation to restore the Premises if
insurance proceeds are not available to pay the entire cost of such
restoration.  If insurance proceeds are available to Landlord but are not
sufficient to pay the entire cost of restoring the Premises, then Landlord may
elect to terminate this Lease and keep the insurance proceeds, by notifying
Tenant within sixty (60) days of the date of such casualty.

If the Premises are entirely destroyed, or partially damaged and rendered
untenantable, by fire or other casualty, Landlord may, at its option:  (a)
terminate this Lease as provided herein, or (b) restore the Premises to its
previous condition.  If Landlord fails to notify Tenant of its election to
restore the Premises, or if Landlord is unable to restore the Premises within
nine (9) months of the date of the casualty event, then Tenant may elect to
terminate the Lease.

If Landlord restores the Premises under this Section 15.1, Landlord shall
proceed with reasonable diligence to complete the work, and the Monthly Base
Rent shall be abated in the same proportion as the untenantable portion of the
Premises bears to the whole Premises, provided that there shall be a rent
abatement only if the damage or destruction of the Premises did not result from,
or was not contributed to directly or indirectly by the act, fault or neglect of
Tenant, or Tenant’s officers, contractors, licensees, agents, servants,
employees, guests, invitees or visitors.  No damages, compensation or claim
shall be payable by Landlord for inconvenience, loss of business or annoyance
directly, incidentally or consequentially arising from any repair or restoration
of any portion of the Premises.  Landlord will not carry insurance of any kind
for the protection of Tenant or on Tenant’s furniture or on any fixtures,
equipment, improvements or appurtenances of Tenant under this Lease, and
Landlord shall not be obligated to repair any damage thereto or replace the same
unless the damage is caused by Landlord’s negligence.

15.2.Condemnation.  If the Premises are made untenantable by eminent domain or
conveyed under a threat of condemnation, this Lease shall automatically
terminate as of the earlier of the date title to the Property vests in the
condemning authority or the condemning authority first has possession of the
Premises and all Rent shall be paid to that date.  In the event of a taking of a
portion of the Property that does not render the Premises untenantable, then
this Lease shall continue in full force and effect and the Monthly Base Rent
shall be equitably reduced based on the proportion by which the floor area of
the Premises is reduced, such reduction in Monthly Base Rent to be effective as
of the earlier of the date the condemning authority first has possession of such
portion or title vests in the condemning authority.  Landlord shall be entitled
to



 

--------------------------------------------------------------------------------

 

the entire award from the condemning authority attributable to the value of the
Premises and Tenant shall make no claim for the value of its leasehold.  Tenant
shall be permitted to make a separate claim against the condemning authority for
moving expenses or damages resulting from interruption in its business, provided
that in no event shall Tenant’s claim reduce Landlord’s award.

16.INSURANCE. 

16.1.Tenant’s Insurance.

(a) All insurance required to be carried by Tenant hereunder shall be issued by
responsible insurance companies acceptable to Landlord and Landlord’s lender and
qualified to do business in the State of Washington.  Each policy shall name
Landlord, and at Landlord’s request any mortgagee of Landlord, as an additional
insured, as their respective interests may appear.  Each policy shall contain
(i) a cross-liability endorsement, (ii) a provisions that such policy and the
coverage evidenced thereby shall be primary and non-contributing with respect to
any policies carried by Landlord and that any coverage carried by Landlord shall
be excess insurance, and (iii) a waiver by the insurer of any right of
subrogation against Landlord, its agents, employees and representatives, which
arises or might arise by reason of any payment under such policy or by reason of
any act or omission of Landlord, its agents, employees or representatives.  A
copy of each paid up policy (authenticated by the insurer) or certificate of the
insurer evidencing the existence and amount of each insurance policy required
hereunder shall be delivered to Landlord before the date Tenant is first given
the right of possession of the Premises, and thereafter within thirty (30) days
after any demand by Landlord therefore.  Landlord may, at any time and from time
to time, inspect and/or copy any insurance policies required to be maintained by
Tenant hereunder.  No such policy shall be cancelable except after twenty (20)
days written notice to Landlord and Landlord’s lender from Tenant or Tenant’s
insurer. Tenant shall furnish Landlord with renewals or “binders” of any such
policy at least ten (10) days prior to the expiration thereof.  Tenant agrees
that if Tenant does not take out and maintain such insurance, Landlord may (but
shall not be required to) procure said insurance on Tenant’s behalf and charge
the Tenant the premiums together with a twenty-five percent (25%) handling
charge, payable upon demand.  Tenant shall have the right to provide such
insurance coverage pursuant to blanket policies obtained by the Tenant, provided
such blanket policies expressly afford coverage to the Premises, Landlord,
Landlord’s mortgagee and Tenant as required by this Lease.

(b) Beginning on the date Tenant is given access to the Premises for any purpose
and continuing until the expiration of the Term,  Tenant shall procure, pay for
and maintain in effect policies of casualty insurance covering (i) all leasehold
improvements (including any alterations, additions or improvements that may be
made by Tenant), and (ii) trade fixtures, merchandise and other personal
property from time to time in, on or about the Premises, in the amount not less
than one hundred percent (100%) of their actual replacement cost from time to
time, providing protection against any peril included within the classification
“Fire and Extended Coverage” together with insurance against sprinkler damage,
vandalism and malicious mischief.  The proceeds of



 

--------------------------------------------------------------------------------

 

such insurance shall be used for the repair or replacement of the property so
insured.  Upon termination of this Lease following a casualty as set forth
herein, the proceeds under (i) shall be paid to Landlord, and the proceeds under
(ii) above shall be paid to Tenant.

(c) Beginning on the date Tenant is given access to the Premises for any purpose
and continuing until the expiration of the Term, Tenant shall procure, pay for
and maintain in effect workers’ compensation insurance as required by law and
comprehensive public liability and property damage insurance with respect to the
construction of improvements on the Premises, the use, operation or condition of
the Premises and the operation of Tenant in, on or about the Premises, providing
personal injury and broad from property damage coverage for not less than One
Million Dollars ($1,000.000.00) combined single limit for bodily injury, death
and property damage liability.

(d) Tenant shall deposit the policy or policies of such required insurance or
certificates thereof with Landlord prior to the Commencement Date, which
policies shall name Landlord and Landlord’s designee as additional named insured
and shall also contain a provision stating that such policy or policies shall
not be canceled or materially altered except after twenty (20) days written
notice from Tenant or Tenant’s insurer to Landlord.

16.2.Landlord Insurance.  Landlord shall carry standard form extended coverage
fire insurance of the Building shell and core in the amount of their full
replacement value, and such other insurance of such types and amounts as
Landlord, in its discretion, shall deem reasonably appropriate.  The cost of any
such insurance may be included in the Operating Expenses by a “blanket policy”
insuring other parties and/or locations in addition to the Building, in which
case the portion of the premiums therefor allocable to the Building and the
Property shall be included in the Operating Expenses.  In addition to the
foregoing, in the event Tenant fails to provide or keep in force any of the
insurance as required above, Landlord, in its discretion, may provide such
insurance, in which event, the cost thereof shall be payable by Tenant to
Landlord as Additional Rent on the first day of the calendar month immediately
following demand therefor from Landlord.

16.3.Waiver of Subrogation.  Landlord and Tenant hereby release each other and
any other tenant, their agents or employees, from responsibility for, and waive
their entire claim of recovery for any loss or damage arising from any cause
covered by insurance required to be carried by each of them.  Each party shall
provide notice to the insurance carrier or carriers of this mutual waiver of
subrogation, and shall cause its respective insurance carriers to waive all
rights of subrogation against the other.  This waiver shall not apply to the
extent of the deductible amounts to any such policies or to the extent of
liabilities exceeding the limits of such policies.





 

--------------------------------------------------------------------------------

 

17.INDEMNIFICATION.

17.1.Tenant’s Duty. Tenant shall indemnify, defend and hold Landlord harmless
against and from liability and claims of any kind for loss or damage to property
of Tenant or any other person, or for any injury to or death of any person,
arising out of: (1) Tenant’s use and occupancy of the Premises, or any work,
activity or other things allowed or suffered by Tenant to be done in, on or
about the Premises or the Property; (2) any breach or default by Tenant of any
of Tenant’s obligations under this Lease; or (3) any negligent or otherwise
tortious act or omission of Tenant, its agents, employees, invitees or
contractors.  Tenant shall at Tenant’s expense, and by counsel satisfactory to
Landlord, defend Landlord in any action or proceeding arising from any such
claim and shall indemnify Landlord against all costs, attorneys’ fees, expert
witness fees and any other expenses incurred in such action or proceeding.  As a
material part of the consideration for Landlord’s execution of this Lease,
except for Landlord’s  gross negligence or willful misconduct, Tenant hereby
assumes all risk of damage or injury to any person or property in, on or about
the Premises or the Property from any cause.

17.2.Landlord’s Duty. Landlord shall indemnify, defend and hold Tenant harmless
from any liability, loss, cost, expense or claim (including reasonable
attorneys’ fees) of any nature resulting from any injury to person or damage to
property arising from the negligence or willful misconduct of Landlord, its
employees, contractors, agents, or invitees or any activities conducted on or
about the Premises by anyone other than Tenant, its employees, contractors or
agents.

When the claim is caused by the joint negligence or willful misconduct of Tenant
and Landlord or Tenant and a third party unrelated to Tenant (except Tenant’s
agents, officers, employees or invitees), Tenant’s duty to indemnify and defend
shall be proportionate to Tenant’s allocable share of joint negligence or
willful misconduct.  When the claim is caused by the joint negligence or willful
misconduct of Tenant and Landlord or Landlord and a third party unrelated to
Landlord (except Landlord’s agents, officers, employees or invitees), Landlord’s
duty to indemnify and defend shall be proportionate to Landlord’s allocable
share of joint negligence or willful misconduct.

In the absence of comparative or concurrent negligence on the part of the party
claiming indemnity under this Section 17 or its employees, contractors, agents
or invitees, the foregoing indemnity shall also include reasonable costs,
expenses and attorneys’ fees incurred in successfully establishing the right to
indemnity.  The indemnifying party shall have the right to assume the defense of
any claim subject to this indemnity with counsel reasonably satisfactory to the
indemnified party.  The indemnified party agrees to cooperate fully with the
indemnifying party and its counsel in any matter where the indemnifying party
elects to defend, provided the indemnifying party shall promptly reimburse the
indemnified party for reasonable costs and expenses incurred in connection with
its duty to cooperate.

Tenant specifically and expressly waives any immunity that may be granted it
under the Washington State Industrial Insurance Act, Title 51 RCW.  Furthermore,
the Tenant’s indemnification obligations under this Lease shall not be limited
in any way by



 

--------------------------------------------------------------------------------

 

any limitation on the amount or type of damages, compensation or benefits
payable to or for any third party under Worker Compensation Acts, Disability
Benefit Acts or other employee benefit acts.  The parties acknowledge that the
foregoing provisions of this paragraph have been specifically and mutually
negotiated between the parties.

17.3.Limitation on Landlord’s Liability. Landlord shall not be liable for injury
or damage which may be sustained by the person or property of Tenant, its
employees, invitees or customers, or any other person in or about the Premises,
caused by or resulting from fire, steam, electricity, gas, water or rain which
may leak or flow from or into any part of the Premises, or from the breakage,
leakage, obstruction or other defects of pipes, sprinklers, wires, appliances,
plumbing, air conditioning or lighting fixtures, whether such damage or injury
results from conditions arising upon the Premises or upon other portions of the
Building or Property or from other sources.  Landlord shall not be liable for
any damages arising from any act or omission of any other tenant of the Building
or the Property.

18.ASSIGNMENT AND SUBLETTING.  Tenant shall not assign, sublet, mortgage,
encumber or otherwise transfer any interest in this Lease (collectively referred
to as a “Transfer”) or any part of the Premises, without first obtaining
Landlord’s written consent which consent shall not be unreasonably withheld or
delayed.  No Transfer shall relieve Tenant of any liability under this Lease
notwithstanding Landlord’s consent to such transfer.  Consent to any Transfer
shall not operate as a waiver of the necessity for Landlord’s consent to any
subsequent Transfer.

If Tenant is a partnership, limited liability company, corporation, or other
entity, any transfer of this Lease by merger, consolidation, redemption or
liquidation, or any change(s) in the ownership of, or power to vote, which
singularly or collectively represents a majority of the beneficial interest in
Tenant, shall constitute a Transfer under this Section 18.

As a condition to Landlord’s approval, if given, any potential assignee or
sublessee otherwise approved by Landlord shall assume all obligations of Tenant
under this Lease and shall be jointly and severally liable with Tenant for the
payment of Rent and performance of all terms of this Lease.  In connection with
any Transfer, Tenant shall provide Landlord with copies of all assignments,
subleases and assumption instruments.

19.LIENS.  Tenant shall keep the Property and the Premises free from any liens
created by or through Tenant.  Tenant shall indemnify, defend and hold Landlord
harmless from liability from any such liens including, without limitation, liens
arising from any Alterations.  If a lien is filed against the Property or the
Premises by any person claiming by, through or under Tenant, Tenant shall, upon
request of Landlord, at Tenant’s expense, immediately furnish to Landlord a bond
in form and amount and issued by a surety satisfactory to Landlord, indemnifying
Landlord and the Premises against all liabilities, costs and expenses, including
attorneys’ fees, which Landlord could reasonably incur as a result of such
lien(s).





 

--------------------------------------------------------------------------------

 

20.DEFAULT.   The following occurrences shall each be deemed an event of default
(“Event of Default”) by Tenant:

20.1.Failure to Pay.  Tenant fails to pay any sum, including Rent, due under
this Lease following five (5) days’ written notice from Landlord of the failure
to pay. 

20.2.VACATION/ABANDONMENT.  Tenant vacates the Premises (defined as an absence
for at least thirty (30) consecutive days without prior notice to Landlord), or
Tenant abandons the Premises (defined as an absence of ten (10) days or more
while Tenant is in breach of some other term of this Lease).  Tenant’s vacation
or abandonment of the Premises shall not be subject to any notice or right to
cure.

20.3.Insolvency.  Tenant becomes insolvent, voluntarily or involuntary bankrupt
or a receiver, assignee or other liquidating officer is appointed for Tenant’s
business, provided that in the event of any involuntary bankruptcy or other
insolvency proceeding, the existence of such proceeding constitutes an Event of
Default only if such proceeding is not dismissed or vacated within sixty (60)
days after its institution or commencement.

20.4.Levy or Execution.  Tenant’s interest in this Lease or the Premises, or any
part thereof, is taken by execution or other process of law directed against
Tenant, or is taken upon or subjected to any attachment by any creditor of
Tenant, if such attachment is not discharged within fifteen (15) days after
being levied.

20.5.Other Non‑Monetary Defaults.  Tenant breaches any agreement, term or
covenant of this Lease other than one requiring the payment of money and not
otherwise enumerated in this Section 20, and the breach continues for a period
of thirty (30) days after notice by Landlord to Tenant of the breach.

20.6.FAILURE TO TAKE POSSESSION.  Tenant fails to take possession of the
Premises on the Commencement Date.

21.REMEDIES.  Landlord shall have the following remedies upon an Event of
Default.  Landlord’s rights and remedies under this Lease shall be cumulative,
and none shall exclude any other right or remedy allowed by law.

21.1.Termination of Lease.  Landlord may terminate the Lease and re-enter the
Premises and take possession thereof, but no act by Landlord other than written
notice from Landlord to Tenant of termination shall terminate this Lease.  The
Lease shall terminate on the date specified in the notice of termination.  Upon
termination of this Lease, Tenant will remain liable to Landlord for damages in
an amount equal to the Rent and other sums that would have been owing by Tenant
under this Lease for the balance of the Lease Term, less the net proceeds, if
any, of any reletting of the Premises by Landlord subsequent to the termination,
after deducting all Landlord’s Reletting Expenses (as defined below).  Landlord
shall be entitled to either collect damages from Tenant monthly on the days on
which Rent or other amounts would have been payable under the Lease, or
alternatively, Landlord may accelerate Tenant’s obligations under the



 

--------------------------------------------------------------------------------

 

Lease and recover from Tenant:  (i) unpaid Rent which had been earned at the
time of termination; (ii) the amount by which the unpaid Rent which would have
been earned after termination until the time of award exceeds the amount of Rent
loss that Tenant proves could reasonably have been avoided; (iii) the amount by
which the unpaid Rent for the balance of the Term of the Lease after the time of
award exceeds the amount of Rent loss that Tenant proves could reasonably be
avoided (discounting such amount by the discount rate of the Federal Reserve
Bank of San Francisco at the time of the award, plus one percent (1%)); and (iv)
any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under the
Lease, or which in the ordinary course would be likely to result from the Event
of Default, including without limitation Reletting Expenses described in Section
21.2.

21.2.Re-entry and Reletting.  Landlord may continue this Lease in full force and
effect, and without demand or notice, re-enter and take possession of the
Premises or any part thereof, expel the Tenant from the Premises and anyone
claiming through or under the Tenant, and remove the personal property of
either.  Landlord may relet the Premises, or any part of them, in Landlord’s or
Tenant’s name for the account of Tenant, for such period of time and at such
other terms and conditions, as Landlord, in its discretion, may
determine.  Landlord may collect and receive the Rents for the
Premises.  Re‑entry or taking possession of the Premises by Landlord under this
Section shall not be construed as an election on Landlord’s part to terminate
this Lease, unless a written notice of termination is given to Tenant.  Landlord
reserves the right following any re‑entry or reletting, or both, under this
Section to exercise its right to terminate the Lease.  During the Event of
Default, Tenant will pay Landlord the Rent and other sums which would be payable
under this Lease if repossession had not occurred, plus the net proceeds if any,
after reletting the Premises, after deducting Landlord’s Reletting
Expenses.  “Reletting Expenses” is defined to include all expenses incurred by
Landlord in connection with reletting the Premises, including without
limitation, all repossession costs, brokerage commissions, attorneys’ fees,
remodeling and repair costs, costs for removing and storing Tenant’s property
and equipment, and Rent concessions granted by Landlord to any new Tenant,
prorated over the life of the new lease.

21.3.Waiver of Redemption Rights.  Tenant, for itself, and on behalf of any and
all persons claiming through or under Tenant, including creditors of all kinds,
hereby waives and surrenders all rights and privileges which they may have under
any present or future law, to redeem the Premises or to have a continuance of
this Lease for the Lease Term, as it may have been extended.

21.4.Nonpayment of Additional Rent.  All costs which Tenant agrees to pay to
Landlord pursuant to this Lease shall in the event of nonpayment be treated as
if they were payments of Rent, and Landlord shall have all the rights herein
provided for in case of nonpayment of Rent.

21.5.Failure to Remove Property.  If Tenant fails to remove any of its property
from the Premises at Landlord’s request following an uncured Event of Default,
Landlord may, at its option and without notice, remove and store the property at
Tenant’s expense and risk.  If Tenant does not pay the storage cost within five
(5) days of



 

--------------------------------------------------------------------------------

 

Landlord’s request, Landlord may, at its option, have any or all of such
property sold at public or private sale (and Landlord may become a purchaser at
such sale), in such manner as Landlord deems proper, without notice to
Tenant.  Landlord shall apply the proceeds of such sale:  (i) to the expense of
such sale, including reasonable attorneys’ fees actually incurred; (ii) to the
payment of the costs or charges for storing such property; (iii) to the payment
of any other sums of money which may then be or thereafter become due Landlord
from Tenant under any of the terms hereof; and (iv) the balance, if any, to
Tenant.  Nothing in this Section shall limit Landlord’s right to sell Tenant’s
personal property as permitted by law to foreclose Landlord’s lien for unpaid
rent.

22.MORTGAGE SUBORDINATION AND ATTORNMENT.  This Lease shall automatically be
subordinate to any mortgage or deed of trust created by Landlord which is now
existing or hereafter placed upon the Premises including any advances, interest,
modifications, renewals, replacements or extensions (“Landlord’s Mortgage”),
provided the holder of any Landlord’s Mortgage or any person(s) acquiring the
Premises at any sale or other proceeding under any such Landlord’s Mortgage
shall elect to continue this Lease in full force and effect.  Tenant shall
attorn to the holder of any Landlord’s Mortgage or any person(s) acquiring the
Premises at any sale or other proceeding under any Landlord’s Mortgage provided
such person(s) assume the obligations of Landlord under this Lease.  Tenant
shall promptly and in no event later than fifteen (15) days execute, acknowledge
and deliver documents which the holder of any Landlord’s Mortgage may reasonably
require as further evidence of this subordination and
attornment.  Notwithstanding the foregoing, Tenant’s obligations under this
Section are conditioned on the holder of each of Landlord’s Mortgage and each
person acquiring the Premises at any sale or other proceeding under any such
Landlord’s Mortgage not disturbing Tenant’s occupancy and other rights under
this Lease, so long as no uncured Event of Default exists.

23.NON‑WAIVER.  Landlord’s waiver of any breach of any term contained in this
Lease shall not be deemed to be a waiver of the same term for subsequent acts of
Tenant.  The acceptance by Landlord of Rent or other amounts due by Tenant
hereunder shall not be deemed to be a waiver of any breach by Tenant preceding
such acceptance.

24.HOLDOVER.   If Tenant shall, without the written consent of Landlord, hold
over after the expiration or termination of the Term, such tenancy shall be
deemed to be on a month-to-month basis and may be terminated according to
Washington law.  During such tenancy, Tenant agrees to pay to Landlord one
hundred fifty percent (150%) the Monthly Base Rent last payable under this
Lease, unless a different rate is agreed upon by Landlord.  All other terms of
the Lease shall remain in effect.

25.NOTICES.   All notices under this Lease shall be in writing and effective (i)
when delivered in person, (ii) three (3) days after being sent by registered or
certified mail to Landlord or Tenant, as the case may be, at the notice
Addresses set forth in Section 1.10; (iii) upon confirmed transmission by
facsimile to such persons at the facsimile numbers set forth in Section 1.10 or
such other addresses/facsimile numbers as



 

--------------------------------------------------------------------------------

 

may from time to time be designated by such parties in writing, or (iv) upon
confirmed transmission by email to such persons at the email address set forth
in Section 1.10.

26.COSTS AND ATTORNEYS’ FEES.  If Tenant or Landlord engage the services of an
attorney to collect monies due or to bring any action for any relief against the
other, declaratory or otherwise, arising out of this Lease, including any suit
by Landlord for the recovery of Rent or other payments, or possession of the
Premises, the losing party shall pay the Prevailing Party a reasonable sum for
attorneys’ fees in such suit, at trial and on appeal.  “Prevailing Party” shall
include without limitation (a) a party who dismisses an action in exchange for
sums allegedly due; (b) the party who receives performance from the other party
of an alleged breach or a desired remedy that is substantially equivalent to the
relief sought in an action or proceeding; or (c) the party determined to be the
prevailing party by an arbitrator or a court of law.

27.ESTOPPEL CERTIFICATES.   Tenant shall, from time to time, upon written
request of Landlord, execute, acknowledge and deliver to Landlord or its
designee a written statement specifying the following, subject to any
modifications necessary to make such statements true and complete:  (i) the date
the Lease Term commenced and the date it expires; (ii) the amount of Monthly
Base Rent and the date to which such Rent has been paid; (iii) that this Lease
is in full force and effect and has not been assigned, modified, supplemented or
amended in any way; (iv) that this Lease represents the entire agreement between
the parties; (v) that all conditions under this Lease to be performed by
Landlord have been satisfied; (vi) that there are no existing claims, defenses
or offsets which the Tenant has against the enforcement of this Lease by
Landlord; (vii) that no Rent has been paid more than one month in advance; and
(viii) that no security has been deposited with Landlord (or, if so, the amount
thereof).  Any such statement delivered pursuant to this Section may be relied
upon by a prospective purchaser of Landlord’s interest or assignee of any
mortgage or new mortgagee of Landlord’s interest in the Premises.  If Tenant
shall fail to respond within ten (10) days of receipt by Tenant of a written
request by Landlord as herein provided, Tenant shall be deemed to have given
such certificate as above provided without modification and shall be deemed to
have admitted the accuracy of any information supplied by Landlord to a
prospective purchaser or mortgagee, or, in Landlord’s sole discretion, such
failure shall be deemed an un-curable Event of Default.

28.TRANSFER OF LANDLORD’S INTEREST.   This Lease shall be assignable by Landlord
without the consent of Tenant.  In the event of any transfer or transfers of
Landlord’s interest in the Property or the Premises, other than a transfer for
security purposes only, upon the assumption of this Lease by the transferee,
Landlord shall be automatically relieved of obligations and liabilities accruing
from and after the date of such transfer, except for any retained security
deposit or prepaid rent, and Tenant shall attorn to the transferee.

29.RIGHT TO PERFORM.  If Tenant shall fail to timely pay any sum or perform any
other act on its part to be performed hereunder, Landlord may make any such
payment or perform any such other act on Tenant’s part to be made or performed
as provided in this Lease.  Tenant shall, on demand, reimburse Landlord for its
expenses



 

--------------------------------------------------------------------------------

 

incurred in making such payment or performance.  Landlord shall (in addition to
any other right or remedy of Landlord provided by law) have the same rights and
remedies in the event of the nonpayment of sums due under this Section 29 as in
the case of default by Tenant in the payment of Rent.

30.HAZARDOUS MATERIAL. Tenant shall not cause or permit any Hazardous Material
(as defined below) to be brought upon, kept, or used in or about, or disposed of
on the Premises or the Property (or migrate off the Property) by Tenant, its
agents, employees, contractors or invitees, except in strict compliance with all
applicable federal, state and local laws, regulations, codes and ordinances.  If
Tenant breaches the obligations stated in the preceding sentence, then Tenant
shall indemnify, defend and hold Landlord harmless from any and all claims,
judgments, damages, penalties, fines, costs, liabilities or losses including,
without limitation, diminution in the value of the Property or the Premises,
damages for the loss or restriction on use of rentable or usable space or of any
amenity of the Property or the Premises, or elsewhere, damages arising from any
adverse impact on marketing of space at the Property, and sums paid in
settlement of claims, attorneys’ fees, consultant fees and expert fees incurred
or suffered by Landlord either during or after the Lease Term.  The
indemnification by Tenant includes, without limitation, costs incurred in
connection with any investigation of site conditions or any cleanup, remedial,
removal or restoration work, whether or not required by any federal, state or
local governmental agency or political subdivision, because of Hazardous
Material present in, on or under the Property or the Premises, or in soil or
groundwater on or under the Property, or if same has migrated to adjacent
property.  Tenant shall immediately notify Landlord of any inquiry,
investigation or notice that Tenant may receive from any third party regarding
the actual or suspected presence of Hazardous Material on the Property or the
Premises or adjacent property.

Without limiting the foregoing, if the presence of any Hazardous Material
brought upon, kept or used in or about the Property or the Premises by Tenant,
its agents, employees, contractors or invitees, results in any unlawful release
or discharge of Hazardous Material on the Property or the Premises or any other
property, Tenant shall promptly take all actions, at its sole expense, as are
necessary to properly remediate the Property, the Premises or other property in
accordance with federal and state standards applicable to the release of any
such Hazardous Material; provided that Landlord’s approval of such actions shall
first be obtained, which approval may be withheld at Landlord’s sole discretion.

Notwithstanding anything to the contrary herein, Tenant’s obligations under this
Lease to indemnify Landlord with respect to Hazardous Materials and to remediate
Hazardous Materials are not applicable to Hazardous Materials on, in or under
the Property or the Premises prior to the Commencement Date.

As used herein, the term “Hazardous Material” means any hazardous, dangerous,
toxic or harmful substance, material or waste including biomedical waste which
is or becomes regulated by any local governmental authority, the State of
Washington or the United States Government due to its potential harm to the
health, safety or welfare of humans or the environment.





 

--------------------------------------------------------------------------------

 

31.QUIET ENJOYMENT.   So long as Tenant pays the Rent and performs all of its
obligations set forth herein, Tenant’s possession of the Premises will not be
disturbed by Landlord or anyone claiming by, through or under Landlord, or by
the holders of any Landlord’s Mortgage or any successor thereto.

32.GENERAL.

32.1.Heirs and Assigns.  This Lease shall apply to and be binding upon Landlord
and Tenant and their respective heirs, executors, administrators, successors and
assigns.

32.2.Brokers’ Fees.  Tenant represents and warrants to Landlord that it has
engaged no broker or agent, and no other finder, broker or other person who
would be entitled to any commission or fees for the negotiation, execution, or
delivery of this Lease other than as disclosed in this Lease.  Tenant shall
indemnify, defend and hold Landlord harmless against any loss, cost, liability
or expense incurred by Landlord as a result of any claim asserted by any such
broker, finder or other person on the basis of any arrangements or agreements
made or alleged to have been made by or on behalf of Tenant.  This Section shall
not apply to brokers with whom Landlord has an express written brokerage
agreement.

32.3.Entire Agreement.  This Lease contains all of the covenants and agreements
between Landlord and Tenant relating to the Premises.  No prior agreements or
understanding pertaining to the Lease shall be valid or of any force or effect
and the covenants and agreements of this Lease shall not be altered, modified or
added to except in writing signed by Landlord and Tenant.

32.4.Severability.  Any provision of this Lease which shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other provision
of this Lease.

32.5.Force Majeure.  Time periods for either party’s performance under any
provisions of this Lease (excluding payment of Rent) shall be extended for
periods of time during which the party’s performance is prevented due to
circumstances beyond such party’s control, including without limitation, fires,
floods, earthquakes, lockouts, strikes, embargoes, governmental regulations,
acts of God, public enemy, war or other strife.

32.6.Governing Law.  This Lease shall be governed by and construed in accordance
with the laws of the State of Washington.

32.7.Memorandum of Lease.  This Lease shall not be recorded.  However, Landlord
and Tenant shall, at the other’s request, execute and record a memorandum of
Lease in recordable form that identifies Landlord and Tenant, the Commencement
and Expiration Dates of the Lease, and the legal description of the Premises as
set forth on attached Exhibit B.





 

--------------------------------------------------------------------------------

 

32.8.Submission of Lease Form Not an Offer.  One party’s submission of this
Lease to the other for review shall not constitute an offer to lease the
Premises.  This Lease shall not become effective and binding upon Landlord and
Tenant until it has been fully signed by both Landlord and Tenant.

32.9.Authority of Parties.  Any individual signing this Lease on behalf of an
entity represents and warrants to the other that such individual has authority
to do so and, upon such individual’s execution, that this Lease shall be binding
upon and enforceable against the party on behalf of whom such individual is
signing.

33.Option to Lease Basement.  At any time during the Term of this Lease and upon
written notice to Landlord, Tenant has the option to lease an additional storage
space in the basement of the Building for $0.65 per rentable square foot
(“Basement Option”).  Within ten (10) days following Tenant’s written notice of
its intent to exercise its Basement Option, Landlord and Tenant shall execute an
amendment to this Lease to include the basement space and the commencement date
for the basement space.   

34.PARKING.    Landlord will provide Tenant’s employees monthly parking
privileges in the parking lots immediately adjacent to the Building, and which
are under Landlord’s control, in number not to exceed 20 parking stalls for
Tenant’s employees and 2 parking stalls for Tenant’s guests.  Tenant shall
comply and shall be responsible for the compliance of its employees with the
terms of the Lease and any reasonable rules and regulations adopted by Landlord
from time to time for the safe and orderly sharing of parking.

35.EMPLOYER INFORMATION FORM.    

IMMIGRANT INVESTOR PROGRAM.  Tenant understands that the renovations to this
premises were funded through investments made by “Alien Entrepreneurs” pursuant
to 8CFR 204.6. This is a Federal program that brings capital into employment
generating enterprises by encouraging immigrant investment in certain
Regional Centers or Enterprise Zones. A condition of the program is to
substantiate new employment created directly or indirectly from the Alien’s
investment. New employment refers to newly created jobs as opposed to jobs
transferred from a different location.  Periodically, U.S. Citizenship and
Immigration Services will request proof of new employment creation. Tenant
hereby agrees to cooperate with Landlord to substantiate its employment
creation, in particular upon five days written notice, to provide Labor and
Industries, Social Security, Federal Unemployment Tax returns, payroll ledgers
or similar official documentation substantiating Tenant’s employee count, and
execution of an Affidavit in the form attached hereto as Exhibit D.

 

[Signature Page Follows]





 

--------------------------------------------------------------------------------

 

In Witness Whereof this Lease has been executed the date and year first above
written.

 

 

 

 

 

 

LANDLORD:

 

TENANT:

 

 

 

66 South Hanford Street Limited Partnership, a Washington limited partnership

 

Jones Soda Co. a Washington Corporation

 

 

 

 

 

By

American Life, Inc., a Washington corporation, its general partner

 

By

Jennifer Cue, CEO

 

 

 

 

 

 

/s/ Henry Liebman

 

 

/s/ Jennifer L. Cue

 

Name:  HENRY LIEBMAN

 

 

Name:  Jennifer Cue

 

Title: PRESIDENT

 

 

Title: CEO

 

 

 

STATE OF WASHINGTON

COUNTY OF KING

}

ss.

On this day personally appeared before me HENRY LIEBMAN, to me known to be the
CEO of AMERICAN LIFE, INC., a Washington corporation, the GENERAL PARTNER of 66
South Hanford Street Limited Partnership, a Washington limited partnership, and
the person that executed the foregoing instrument, and acknowledged such
instrument to be the free and voluntary act and deed of such limited
partnership, for the uses and purposes therein mentioned, and on oath stated
that he was duly authorized to execute such instrument.

Given Under My Hand and Official Seal this 31st day of December,  2014.

 

 

 

 

/s/ Candice Ayres

 

Printed Name: Candice Ayres

 

Notary Public in and for the State of Washington, residing at SEATTLE, WA

 

My Commission Expires 6/18/2017

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

STATE OF WASHINGTON

COUNTY OF KING

}

ss.

On this day personally appeared before me Jennifer Cue, to me known to be the
CEO of JONES SODA CO., a Washington corporation and the person that executed the
foregoing instrument, and acknowledged such instrument to be the free and
voluntary act and deed of such corporation, for the uses and purposes therein
mentioned, and on oath stated that she was duly authorized to execute such
instrument.

Given Under My Hand and Official Seal this 31st day of December,  2014.

 

 

 

 

/s/ Candice Ayres

 

Printed Name CANDICE AYRES

 

Notary Public in and for the State of Washington, residing at SEATTLE, WA

 

My Commission Expires 6/18/2017

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT A

FLOOR PLAN

C:\Users\mmiyata\Desktop\Exhibit 10.1 Floorplan.GIF
[jsda-20150106ex102ed9c45g001.gif]

 

 

 

 

 

 

EXHIBIT B

LEGAL DESCRIPTION

Lots 9,10,11 Block 344 Map of Seattle Tide Lands, In King County Washington

 

 

{02733875.DOCX;1 }Multi-Tenant Industrial LeaseExhibit C

Triple Net

--------------------------------------------------------------------------------

 

Exhibit C

LANDLORD IMPROVEMENTS

 

(1) Shell and Core Work.  Landlord has previously completed the Building shell
and core improvements (the “Shell and Core Work”).  Any work associated with
bringing the Shell and Core into compliance with any applicable federal, state,
county and municipal laws, ordinances, codes, rules, regulations and
requirements (collectively, “Legal Requirements”) shall be at Landlord’s sole
cost and expense.

 

(2) Landlord Improvements.  Landlord shall deliver the Premises to Tenant on a
“turn-key” basis condition and Landlord shall complete the Landlord Improvements
in accordance with the Floor Plan attached to the Lease as Exhibit A, and the
budget attached as Exhibit C-1.

 

(3) Plans and Specifications.  The architect for the Landlord Improvements shall
be SAB Architects (the “Architect”).  Landlord has or will enter into an
architectural contract with Architect with respect to the services to be
performed by Architect under this Exhibit C, but the costs with respect thereto
are included in the Construction Costs (defined below).  Landlord has caused the
Architect to prepare working drawings and has submitted the working drawings to
Tenant.  Tenant has approved the working drawings and the specifications on
Exhibit C-1. The approved working drawings are referred to herein as the “Final
Plans.” 

 

(4) Cost of the Landlord Improvements.

 

(a) “Construction Costs”  means the reasonable costs or expenses actually paid
or incurred by Landlord to permit, design, construct and complete the Landlord
Improvements, including the following costs:  (i) payments to the General
Contractor (defined below), its subcontractors and materialmen for labor,
material, equipment, and fixtures supplied pursuant to the Construction Contract
(defined below); (ii) fees paid to the Architect for services to be provided in
connection with the construction of the Landlord Improvements otherwise provided
in this Exhibit C and Exhibit C-1; (iii) taxes, fees, charges, and levies by
governmental and quasi-governmental agencies for permits and for inspections of
the Landlord Improvements; and (iv) costs incurred to obtain the certificate of
occupancy for the Premises.  In no event, however, shall “Construction Costs”
include any additional costs actually incurred as a result of Tenant Delay
(defined below) or Changes (defined below).

 

(b) Landlord shall enter into a construction contract (the “Construction
Contract”) with SODO Builders LLC (the “General Contractor”) for the
construction of the Landlord Improvements in accordance with the Floor Plan,
Final Plans, and the Final Budget (collectively “Construction Documents”). 
Landlord or General Contractor shall provide written updates to Tenant
describing the work completed to date and providing an updated schedule for the
remainder of the Landlord Improvements, including the anticipated date of
Substantial Completion.  The Landlord, General Contractor and the Architect will
hold site meetings and Tenant is invited to attend the



 

--------------------------------------------------------------------------------

 

same.  Meeting minutes will be produced and distributed prior to each meeting
and may include schedule updates, RFI log, submittal log, etc.  Landlord or the
General Contractor shall provide all finishes, mechanical, electrical, plumbing,
fire alarm, fire sprinkler plans to Tenant for Tenant’s timely review and
approval.  Access to the Premises shall be granted to Tenant for purposes
consistent with the foregoing.

 

(5) Final Budget.  Landlord and Tenant have consulted with each other on the
final budget showing line item estimates for Construction Costs and budgeted
contingency amounts (the “Final Budget”).  Notwithstanding anything to the
contrary contained in this Exhibit C, if the total Construction Costs exceed the
Final Budget as a result of any Changes or Tenant Delays, then Tenant shall be
responsible for payment of such additional costs.  Attached as Exhibit C-1
hereto is the agreed upon Final Budget and specifications.

 

(6) Payment.  Landlord shall be responsible for payment of all Construction
Costs.  Notwithstanding the foregoing, if the Construction Costs exceed the
Final Budget as a result of any Changes or Tenant Delays, then Tenant shall be
responsible for such additional costs with respect thereto and Tenant shall pay
the same within thirty days after Substantial Completion of the Landlord
Improvements.

 

(7) Changes.  If Tenant requests any change, addition or alteration in the Final
Plans (“Change”), Landlord shall contract with General Contractor to promptly
give Tenant an estimate of any additional costs and/or any delay in Substantial
Completion of the Landlord Improvements associated with the Change within two
(2) business days after Tenant proposes any Change to Landlord.  Within three
(3) business days after receipt of such estimate, Tenant shall give Landlord
written notice whether Tenant elects to proceed with the Change.  If Tenant
notifies Landlord in writing that Tenant elects to proceed with the Change and
if Landlord approves the Change (which approval shall not be unreasonably
withheld, conditioned, or delayed), Landlord shall incorporate the Change into
the Landlord Improvements, any increased Construction Costs due to the Change
shall be added to the Construction Costs and shall be Tenant’s sole
responsibility.  If Tenant fails to notify Landlord of its election within the
three (3) business day period, Landlord shall complete the Landlord Improvements
without making such Change.  For the avoidance of doubt, the term “Change” shall
not include any change, addition or alteration in the Final Plans made at the
request of any party other than Tenant.

 

(8) Construction of Landlord Improvements.    Landlord shall obtain all permits
or other governmental approval required in connection with the construction of
the Landlord Improvements.  When permits for commencement of construction of the
Landlord Improvements have been obtained and Landlord and the General Contractor
have entered into the Construction Contract, Landlord shall cause the General
Contractor to commence and to thereafter diligently prosecute the construction
of the Landlord Improvements in accordance with the permits, the schedule, the
Final Plans and all Legal Requirements.

 



 

--------------------------------------------------------------------------------

 

(9) Substantial Completion.  "Substantial Completion" (or any grammatical
variation thereof) of the Landlord Improvements shall mean: (i) completion of
the Landlord Improvements in accordance with the Final Plans and permits that
allows Tenant to use the Premises in accordance with the Permitted Use, subject
only to the completion or correction of Punchlist items; (ii) receipt by Tenant
of a certification by the Architect that the Landlord Improvements have been
completed in accordance with the Final Plans; (iii) a final or temporary
certificate of occupancy (or its equivalent) for legal occupancy of the Premises
has been issued by the applicable governmental authority; and (iv) all permanent
utilities (including HVAC) are connected to the Premises and available for use
by Tenant in the Premises.

 

(10) Punchlist.  Upon Substantial Completion of the Landlord Improvements, a
representative of Landlord and a representative of Tenant together shall inspect
the Landlord Improvements and generate a punchlist of defective or uncompleted
items relating to the completion of construction of the Landlord Improvements
that do not interfere with Tenant’s business operations at the Premises (the
"Punchlist").  Landlord will use reasonable efforts to cause the General
Contractor to complete all Punchlist items as soon practical.  Tenant agrees to
provide reasonable access to Landlord and the General Contractor after the date
of Substantial Completion to allow the General Contractor to finally complete
all Punchlist Items of the Landlord Improvements, subject to the General
Contractor complying with Tenant’s rules and regulations and safety procedures
related to accessing the Premises and not materially interfering with Tenant’s
activities in the Premises allowed by the Lease.

 

(11) Close Out.  As soon as reasonably possible after Substantial Completion of
the Landlord Improvements, Landlord shall cause General Contractor to deliver to
Tenant a “close out book” (in electronic and hard copy format) which may
include, but not be limited to: Detailed O & M manual with list of contractors,
product data sheets, Test and Balance Reports, As Built Drawings - stamped and
electronic (autocad), final inspection certifications and signed off Permits,
warranties and other similar information.

 

(12) “Tenant Delay” means the length of any delay in the delivery of the Final
Plans for any reason, or the length of any delay in the completion of the
Landlord Improvements that is the result of (a) Tenant's failure to timely
approve any matter relating to the Landlord Improvements that requires Tenant
approval within the time frames set forth in this Exhibit C; (b) Changes or
additions to the Construction Documents requested by Tenant (notwithstanding
Landlord’s approval thereof); (c) Tenant’s request for materials, components,
finishes, or improvements other than Landlord’s Building Standard or which are
not available in a commercially reasonable time; (d) any error in the
Construction Documents caused by Tenant, its employees, or agents; or (e) any
act or omission of Tenant or its contractors, agents, invitees, or employees
that interferes with the progress of the construction of the Landlord
Improvements.  If Tenant disputes whether an event qualifies as a Tenant Delay
then Tenant may elect to have the dispute resolved by binding arbitration as set
forth in Section 13 below.

 



 

--------------------------------------------------------------------------------

 

(13) Arbitration.  Any dispute between Landlord and Tenant in connection with
this Exhibit C shall be settled and finally determined by arbitration by a
single arbitrator (the “Arbitrator”), mutually acceptable to Landlord and
Tenant, in accordance with the following provisions of this Section 13.  If
Landlord and Tenant shall fail to agree upon the designation of an Arbitrator
within ten (10) business days following the giving of any notice by Landlord or
Tenant stating that it wishes to have the Arbitrator settle such dispute, then
either party may apply to the office of the American Arbitration Association
located in the county in which the Building is located for the designation of
such Arbitrator in accordance with the Commercial Arbitration Rules of such
Association.  Any such Arbitrator shall (a) be an independent third party and
not affiliated with either Landlord or Tenant, (b) not have worked for or have
been employed by either Landlord or Tenant within the immediately preceding five
(5) years, and (c) have appropriate (and not less than ten (10) years)
experience settling commercial real estate disputes in the Seattle area.  Within
five (5) business days next following the giving of any notice by Landlord or
Tenant stating that it wishes to have the Arbitrator settle a dispute, the
Arbitrator shall conduct such meetings or hearings as he or she deems
appropriate, making his or her determination in writing and giving notice to
Landlord and Tenant of the determination as soon as practicable, and if
possible, within three (3) business days after conducting said meetings or
hearings.  The determination of the Arbitrator shall be binding upon Landlord
and Tenant.  Each party shall pay its own counsel fees and expenses, if any, in
connection with any arbitration under this Section 13, but the parties shall
share all other expenses and fees of any such arbitration including the expenses
and fees of the Arbitrator.  The Arbitrator shall be bound by the provisions of
the Lease and this Exhibit C, and shall not add to, subtract from or otherwise
modify such provision.

 

 

--------------------------------------------------------------------------------

 

Exhibit C-1

Tenant Approved Plans and Specifications of landlord improvements

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

December 29, 2014

 

 

 

 

 

 

 

SODO Commerce Building

 

 

 

 

 

 

 

Jones Soda TI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Project Gross SF  Area:  6,488

 

 

 

 

 

 

Spec

 

 

 

TOTALS

COST

% OF

Section

DESCRIPTION

QTY

unit

$/Unit

Total

PER GSF

TOTAL

Pre-Construction

 

 

 

 

 

 

007200

Estimating & Budgeting

 -

Week

$
0.00 
$
0 

$            - 


0.00% 

 

 

 

 

 

 

 

 

1

Pre-Construction

 

 

 

$
0 

$            - 


0.0% 

General Requirements

 

 

 

 

 

 

007200

Estimating & Budgeting

4 

hr

$
65.00 
$
260 

$      0.04 


0.11% 

013100

Project Manager

2 

Week

$
2,800.00 
$
5,600 

$      0.86 


2.42% 

013100

Project Superintendent

3 

Week

$
2,600.00 
$
7,800 

$      1.20 


3.37% 

013323

Plans & shop drawings

 -

Lump Sum

$
500.00 
$
0 

$            - 


0.00% 

015400

Small Tools

1 

Month

$
250.00 
$
250 

$      0.04 


0.11% 

017419

Dumpster

1 

Boxes

$
800.00 
$
800 

$      0.12 


0.35% 

017423

Final clean up

6,488 

Sqft

$
0.35 
$
2,271 

$      0.35 


0.98% 

 

 

 

 

 

 

 

 

1

General Requirements

 

 

 

$
16,981 

$      2.62 


7.3% 

Existing Conditions

 

 

 

 

 

 

024100

Floor prep

 -

SF

$
0.20 
$
0 

$            - 


0.00% 

 

 

 

 

 

 

 

 

2

Existing Conditions

 

 

 

$
0 

$            - 


0.0% 

Concrete

 

 

 

 

 

 

 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

 

 

 

 

 

 

 

3

Concrete

N/A

 

 

$
0 

$            - 


0.0% 

Masonry

 

 

 

 

 

 

 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

 

 

 

 

 

 

 

4

Masonry

N/A

 

 

$
0 

$            - 


0.0% 

Metals

 

 

 

 

 

 

 

055000

 

 

 

 

$
0 

$            - 


0.00% 

055000

 

 

 

 

$
0 

$            - 


0.00% 

055000

 

 

 

 

$
0 

$            - 


0.00% 

 

 

 

 

 

 

 

 

5

Metals

N/A

 

 

$
0 

$            - 


0.0% 

Wood, Plastics, Composites

 

 

 

 

 

 

061000

Carpenter

2 

Wks

$
1,600.00 
$
3,200 

$      0.49 


1.38% 

061000

Move existing reception desk

1 

Ls

$
1,600.00 
$
1,600 

$      0.25 


0.69% 

061000

MDF base

120 

Lnft

$
3.25 
$
390 

$      0.06 


0.17% 

064000

Casework - Kitchenette cabinets w/Plam counter top

13 

Lnft

$
450.00 
$
5,850 

$      0.90 


2.53% 

 

 

 

 

 

 

 

 

6

Wood, Plastics, Composites

 

 

 

$
11,040 

$      1.70 


4.8% 

Thermal & Moisture Protection

 

 

 

 

 

 

072100

Patch roofing

1 

Ls

$
800.00 
$
800 

$      0.12 


0.35% 

072100

Acoustical

1 

Ls

$
700.00 
$
700 

$      0.11 


0.30% 

072100

Sound Insulation

2,500 

sf

$
0.55 
$
1,375 

$      0.21 


0.59% 

 

 

 

 

 

 

 

 

7

Thermal & Moisture Protection

 

 

 

$
2,875 

$      0.44 


1.2% 

Openings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

081400

3x8 stain grade wood doors with wood frames

5 

Each

$
850.00 
$
4,250 

$      0.66 


1.84% 



 

--------------------------------------------------------------------------------

 

087100

Door Hardware

5 

Each

$
300.00 
$
1,500 

$      0.23 


0.65% 

087100

Door glazing

1 

Each

$
250.00 
$
250 

$      0.04 


0.11% 

 

 

 

 

 

 

 

 

8

Openings

 

 

 

$
6,000 

$      0.92 


2.6% 

Finishes

 

 

 

 

 

 

 

092116

GWB/MTL Framing including backing

4,325 

sf

$
5.78 
$
25,000 

$      3.85 


10.81% 

096500

VCT

500 

sf

$
3.00 
$
1,500 

$            - 


0.00% 

096500

Rubber base

550 

Lnft

$
1.65 
$
908 

$            - 


0.00% 

096800

Carpet

400 

Sqyd

$
35.00 
$
14,000 

$            - 


0.00% 

099123

Paint Walls, existing HM doors

19,000 

sf

$
1.25 
$
23,750 

$      3.66 


10.27% 

 

 

 

 

 

 

 

 

9

Finishes

 

 

 

$
65,158 

$    10.04 


28.2% 

Specialties

 

 

 

 

 

 

102800

Toilet accessories

1 

LS

$
400.00 
$
500 

$      0.08 


0.22% 

104400

Fire extingushers w/cabinet & cabinets

2 

Each

$
400.00 
$
800 

$      0.12 


0.35% 

 

 

 

 

 

 

 

 

10

Specialties

 

 

 

$
1,300 

$      0.20 


0.6% 

Equipment

 

 

 

 

 

 

113113

Dishwasher

 -

Each

$
600.00 
$
0 

$            - 


0.00% 

113113

Refrigerator

 -

Each

$
1,600.00 
$
0 

$            - 


0.00% 

113113

Microwave Oven

 -

Each

$
600.00 
$
0 

$            - 


0.00% 

 

 

 -

 

 

 

 

 

11

Equipment

 

 

 

$
0 

$            - 


0.0% 

Furnishings

 

 

 

 

 

 

122100

Exterior windows mesh roller blinds (by owner)

 -

Each

$
250.00 
$
0 

$            - 


0.00% 

 

 

 

 

 

 

 

 

12

Furnishings

 

 

 

$
0 

$            - 


0.0% 

Special Construction

 

 

 

 

 

 

130000

 

1 

Lump Sum

$
0.00 
$
0 

$            - 


0.00% 

130000

 

1 

Lump Sum

$
0.00 
$
0 

$            - 


0.00% 

 

 

 

 

 

 

 

 

13

Special Construction

 

 

 

$
0 

$            - 


0.0% 

Conveying Equipment

 

 

 

 

 

 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

 

 

 

 

 

 

 

14

Conveying Equipment

 

 

 

$
0 

$            - 


0.0% 

Fire Suppression

 

 

 

 

 

 

211310

Fire sprinklers

6,488 

sf

$
0.80 
$
5,190 

$      0.80 


2.24% 

 

 

 

 

 

 

 

 

21

Fire Suppression

 

 

 

$
5,190 

$      0.80 


2.2% 

Plumbing

 

 

 

 

 

 

220510

Plumbing

6,488 

Sqft

$
0.85 
$
5,500 

$      0.85 


2.38% 

 

 

 

 

 

 

 

 

22

Plumbing

 

 

 

$
5,500 

$      0.85 


2.4% 

HVAC

 

 

 

 

 

 

230230

HVAC - Office new grills at existing locations & reintall 2 existing thermastats

1 

sf

$
6,800.00 
$
6,800 

$      1.05 


2.94% 

230230

HVAC - Add 1 zone (Conference room)

1 

sf

$
7,200.00 
$
7,200 

$      1.11 


3.11% 

23

HVAC

 

 

 

$
14,000 

$      2.16 


6.1% 

Electrical

 

 

 

 

 

 

260500

Electrical Disrtibution

6,488 

Sqft

$
9.09 
$
58,946 

$      9.09 


25.48% 

273200

Voice & communications (N/A)

6,488 

Sqft

$
0.00 
$
0 

$            - 


0.00% 

281300

Access Control, CCTV System (N/A)

6,488 

Sqft

$
0.00 
$
0 

$            - 


0.00% 

283100

Fire Alarm modifications

6,488 

Sqft

$
1.05 
$
6,812 

$      1.05 


2.94% 

 

 

 

 

 

 

 

 

26

Electrical

 

 

 

$
65,758 

$    10.14 


28.4% 

Earthwork

 

 

 

 

 

 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 



 

--------------------------------------------------------------------------------

 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

 

 

 

 

 

 

 

31

Earthwork

N/A

 

 

$
0 

$            - 


0.0% 

Sitework

 

 

 

 

 

 

 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

 

 

 

 

 

 

 

32

Sitework

N/A

 

 

$
0 

$            - 


0.0% 

Utilities

 

 

 

 

 

 

 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

Item

 -

xx

$
0.00 
$
0 

$            - 


0.00% 

 

 

 

 

 

 

 

 

33

Utilities

N/A

 

 

$
0 

$            - 


0.0% 

 

SUBTOTAL CONSTRUCTION COST

 

 

 

$
193,802 

$    29.87 


83.78% 

 

Business Tax @  0.54%

 

 

 

$
1,047 

$      0.16 


0.45% 

 

PL & PD Insurance @ 0.25%

 

 

 

$
487 

$      0.08 


0.21% 

 

Builder's Risk Insurance @ 0.00%

Not Included

 

 

$
0 

$            - 


0.00% 

 

Design Contingency @ 0.00%

Not Included

 

 

$
0 

$            - 


0.00% 

 

Contractor's Contingency @ 3.00%

 

 

 

$
5,860 

$      0.90 


2.53% 

 

Overhead & Profit @ 5.00%

 

 

 

$
10,060 

$      1.55 


4.35% 

 

Escalation @ 0.00%

Not Included

 

 

$
0 

$            - 


0.00% 

N

<----- Enter Y  if Performance Bond Required

Not included

 

 

$
0 

$            - 


0.00% 

 

TOTAL CONSTRUCTION COST

 

 

 

$
211,256 

$    32.56 


91.32% 

 

Washington State Sales Tax @ 9.50%

 

 

 

$
20,069 

 


8.68% 

 

TOTAL CONSTRUCTION COST

 

 

 

$
231,325 

$    35.65 


100.00% 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Additions & Deductions to Initial Build-Out

 

 

TOTAL

Reception desk, die wall & transaction top (Allowance)

$
8,400 

New ductwork

$
52,000 

1 Ton AC Split Unit in Server Room

$
15,000 

Carpet VE (set carpet allwance at $25/SF)

($8,500)

 

 

Shell & Core Items

 

Floor prep

$
1,300 

Masonite Install

$
3,500 

Portion of drywall work

$
5,700 

Lighting & Branch

$
26,697 

Subtotal

$
37,197 

B&O Tax

$
201 

Insurance

$
93 

OH&P

$
1,875 

Total Cost (No WSST)

$
39,366 

WSST

$
3,740 

Total Cost (including WSST)

$
43,106 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT D

AFFIDAVIT

 

State of Washington

County of King 

 

My full name is _______________________________.  I am over the age of 18 and
competent to declare the following:

I am the ________________ (officer title) of
___________________________________________(company).

_____________________________________(company name) moved into the premises
located at __________________________________ on _________ date and we occupy
______ square feet of space. Our principle business is
____________________________________________________.

As of ______________ date _____________________________ (company) employs ___
full time employees each of whom work 35 or more hours per week; ___ employees
who specifically share ___ jobs; and part time employees who in the aggregate
work ________ hours per week.

I understand that this information is provided to the Department of Homeland
Security to support several permanent residence visa petitions and that the
Department of Homeland Security will rely on this information in making its
determination of eligibility.

I declare under penalty of perjury that the foregoing is true and correct. 

Executed on ______________[date]

 

_____________________________ [signature]

 

 

 



 

--------------------------------------------------------------------------------